20-12212-mew         Doc 477        Filed 11/25/20 Entered 11/25/20 17:32:59                        Main Document
                                                Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                             :                               Chapter 11
In re                                        :
                                             :                               Case No. 20-12212 (MEW)
GARRETT MOTION INC., et al.,1                :
                                             :                               Jointly Administered
                              Debtors.       :
                                             :
____________________________________________ x

        ORDER DENYING MOTION TO MODIFY DEBTORS’ EXCLUSIVE PERIODS

                 Upon the motion (the “Motion”) of certain shareholders of Garrett Motion, Inc.,

Centerbridge, Oaktree and Honeywell to modify the Debtors’ exclusive periods to file a chapter

11 plan and solicit acceptances [D.I. 340]; and this Court having jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; and venue of these chapter 11 cases and the

Motion in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter

being a core proceeding pursuant to 28 U.S.C. § 157(b); and a hearing on the Motion having

been held before the Court on November 23, 2020 (the “Hearing”); and the Court having

considered the Motion and the responses filed; and after due deliberation and upon the record

established at the Hearing;




1
    The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
    debtor entities in these Chapter 11 Cases, which are being jointly administered, a complete list of the Debtors
    and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
    information may be obtained on the website of the Debtors’ claims and noticing agent at
    http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16, Rolle,
    Switzerland.
20-12212-mew        Doc 477     Filed 11/25/20 Entered 11/25/20 17:32:59           Main Document
                                            Pg 2 of 2



               IT IS HEREBY ORDERED THAT:

               1.        The Motion is DENIED without prejudice for the reasons stated on the

record at the Hearing.

               2. This Court shall retain exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: November 25, 2020                               s/Michael E. Wiles
       New York, New York                             The Honorable Michael E. Wiles
                                                      United States Bankruptcy Judge




                                                -2-
